Case 9:19-cv-81160-RS Document 166 Entered on FLSD Docket 02/20/2020 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


  APPLE, INC.,
                                                       Civil Action No. 19-cv-81160
            Plaintiff,
                                                       Jury Trial Demanded
            v.

  CORELLIUM, LLC

            Defendants.


                       MOTION TO APPEAR PRO HAC VICE,
                   CONSENT TO DESIGNATION, AND REQUEST TO
             ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

        In accordance with Local Rules 4(b) of the Rules Governing the Admission, Practice, Peer

 Review, and Discipline of Attorneys of the United States District Court for the Southern District of

 Florida, the undersigned respectfully moves for the admission pro hac vice of Minyao Wang of the

 law firm of Pierce Bainbridge Beck Price & Hecht LLP, 277 Park Ave 45th Floor, New York, NY

 10172, tel: (212) 484-9866, for purposes of appearance as co-counsel on behalf of Defendant,

 Corellium, LLC, in the above-styled case only, and pursuant to Rule 2B of the CM/ECF

 Administrative Procedures, to permit Minyao Wang to receive electronic filings in this case, and in

 support thereof states as follows:

       1.          Minyao Wang is not admitted to practice in the Southern District of Florida. He is

 a member in good standing of the Bar of the State of New York, bar number 4744314 and the

 United States District Courts for the Southern District of New York, bar number MW2009; and the

 Eastern District of New York, bar number MW2009.
Case 9:19-cv-81160-RS Document 166 Entered on FLSD Docket 02/20/2020 Page 2 of 5




       2.       Movant, Justin Levine, Esquire, of the law firm of Cole, Scott & Kissane, P.A., 222

 Lakeview Avenue, Suite 120 West Palm Beach, Florida 33401, is a member in good standing of

 the Florida Bar and the United States District Court for the Southern District of Florida and is

 authorized to file through the Court’s electronic filing system. Movant consents to be designated

 as a member of the Bar of this Court with whom the Court and opposing counsel may readily

 communicate regarding the conduct of the case, upon whom filings shall be served, who shall be

 required to electronically file and serve all documents and things that may be filed and served

 electronically, and who shall be responsible for filing and serving documents in compliance with

 the CM/ECF Administrative Procedures.          See Section 2B of the CM/ECF Administrative

 Procedures.

       3.      In accordance with the local rules of this Court, Minyao Wang has made payment of

this Court’s $75 admission fee. A certification in accordance with Rule 4(b) is attached hereto.

       4.      Minyao Wang, by and through designated counsel and pursuant to Section 2B

CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic

Filings to Minyao Wang at email address: mwang@piercebainbridge.com.

       WHEREFORE, Justin Levine, moves this Court to enter an Order for Minyao Wang to

appear before this Court on behalf of Defendant Corellium, LLC, for all purposes relating to the

proceedings in the above-styled matter and directing the Clerk to provide notice of electronic filings

to Minyao Wang.

 Dated: February 20, 2020                       Respectfully submitted,


                                             COLE, SCOTT & KISSANE, P.A.
                                             Counsel for Defendant CORELLIUM, LLC
                                             Esperante Building
                                             222 Lakeview Avenue, Suite 120
Case 9:19-cv-81160-RS Document 166 Entered on FLSD Docket 02/20/2020 Page 3 of 5




                                    West Palm Beach, Florida 33401
                                    Telephone (561) 612-3459
                                    Facsimile (561) 683-8977
                                    Primary e-mail: jonathan.vine@csklegal.com
                                    Primary e-mail: justin.levine@csklegal.com
                                    Primary e-mail: lizza.constantine@csklegal.com

                              By: s/ Justin B. Levine
                                  JONATHAN VINE
                                  Florida Bar. No.: 10966
                                  JUSTIN B. LEVINE
                                  Florida Bar No.: 106463
                                  LIZZA C. CONSTANTINE
                                  Florida Bar No.: 1002945
                                  MICHAEL A. BOEHRINGER
                                  Florida Bar No.: 1018486


                        Counsel for Defendant Corellium, LLC
Case 9:19-cv-81160-RS Document 166 Entered on FLSD Docket 02/20/2020 Page 4 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


  APPLE, INC.,
                                                       Civil Action No. 19-cv-81160
         Plaintiff,
                                                       Jury Trial Demanded
         v.

  CORELLIUM, LLC

         Defendants.


                            CERTIFICATION OF MINYAO WANG

        Minyao Wang, Esquire, pursuant to Rule 4(b) of the Rules Governing the Admission,

 Practice, Peer Review, and Discipline of Attorneys, hereby certifies that (1) I have studied the Local

 Rules of the United States District Court for the Southern District of Florida; and (2) I am a member

 in good standing of the Bar of the State of New York and the United States District Courts for the

 Southern District of New York and the Eastern District of New York; and (3) I have not filed three

 or more motions for pro hac vice admission in the District within the last 365 days.




                                                               Minyao Wang
Case 9:19-cv-81160-RS Document 166 Entered on FLSD Docket 02/20/2020 Page 5 of 5




                                    CERTIFICATE OF SERVICE

        I hereby certify that on this February 20, 2020, a copy of the forgoing was filed

 electronically. Notice of this filing will be sent by email to all parties by operation of the Court’s

 Electronic Filing System. Parties may access this filing through the Court’s CM/ECF system.



                                                                        /s/ Justin B. Levine
                                                                        Justin Levine
